
	
		I
		111th CONGRESS
		1st Session
		H. R. 1964
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Rangel introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To address HIV/AIDS in the African-American community,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Black Clergy for the
			 Elimination of HIV/AIDS Act of 2009.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Sec. 4. Definitions applicable throughout Act.
				Title I—Department of Health and Human Services
				Sec. 100. Definition.
				Subtitle A—Office of Minority Health
				Sec. 101. Services to reduce HIV/AIDS in African-American
				community.
				Subtitle B—Substance Abuse and Mental Health Services
				Administration 
				Sec. 111. Grants for substance abuse and mental health services
				to public health agencies and faith-based organizations.
				Sec. 112. Services for HIV/AIDS affected youth who are
				separated from their families.
				Subtitle C—Centers for Disease Control and
				Prevention
				Sec. 121. Public health intervention and prevention
				activities.
				Sec. 122. HIV/AIDS prevention and education.
				Sec. 123. Building capacity of communities.
				Sec. 124. National media outreach campaign.
				Subtitle D—National Institutes of Health 
				Sec. 131. Research to develop behavioral strategies to reduce
				transmission of HIV/AIDS.
				Sec. 132. Study of biological and behavioral
				factors.
				Subtitle E—Health Resources and Services
				Administration
				Sec. 141. Health care professionals treating individuals with
				HIV/AIDS.
				Subtitle F—Miscellaneous 
				Sec. 151. Report on impact of HIV/AIDS in the African-American
				Community.
				Sec. 152. Study on status of HIV/AIDS epidemic among
				African-Americans.
				Title II—Miscellaneous 
				Sec. 201. Sense of Congress on National Black Clergy HIV/AIDS
				Awareness Sunday.
				Sec. 202. Sense of Congress on Federal agencies with
				responsibility for preventing, testing for, and treating HIV/AIDS.
				Sec. 203. Sense of Congress on Federal Bureau of Prisons
				procedures for inmates with HIV.
			
		3.FindingsCongress finds the following:
			(1)It has been
			 estimated that more than 1,000,000 people in the United States are living with
			 HIV/AIDS, and approximately 500,000 of them are Black. Blacks are 8 times more
			 likely to have AIDS than their White counterparts. Within the Black community,
			 the subpopulation most disproportionately impacted by HIV/AIDS is Black men who
			 have sex with men (MSM) with prevalence rates twice those of White MSM. Black
			 women account for the majority of new AIDS cases among women and are 23 times
			 more likely to be living with AIDS than White women and 4 times more likely
			 than Latinas.
			(2)On October 7–8,
			 2007, 186 Black clergy, consisting of Baptist, COGIC, Methodist, Protestant,
			 AME, and Pentecostal, together with, medical, policy, and AIDS leaders, were
			 brought together by the National Black Leadership Commission on AIDS (NBLCA),
			 the oldest and largest Black AIDS organization of its kind in America, hosted
			 by Time Warner, Inc., with other foundation support, to participate in the
			 National Black Clergy Conclave On HIV/AIDS Policy.
			(3)The attendees
			 included faith leaders across traditional, mega, and activist churches
			 representing millions of congregant: the National Medical Association (NMA)
			 representing 30,000 African-American physicians; the National Conference of
			 Black Mayors; the National Caucus of Black State Legislators; and the Health
			 Brain Trust of the Congressional Black Caucus and key African-American HIV/AIDS
			 advocates from across the United States. This group developed a plan of action
			 that has become the National Black Clergy for
			 the Elimination of HIV/AIDS Act to respond to the on the
			 ground emergency in prevention, care, and treatment for AIDS in Black
			 America.
			(4)In August 2007,
			 the NMA, the oldest and largest organization representing 30,000
			 African-American physicians, released a consensus report entitled
			 Addressing The HIV/AIDS Crisis In The African American Community: Fact,
			 Fiction and Policy; and specifically called on the next President of
			 the United States to declare HIV/AIDS in African-American communities a public
			 health emergency and worked with NBLCA to organize clergy to advocate for the
			 specific needs of Black physicians, their patients, and those at risk in
			 African-American communities; and have pledged to advocate and work with clergy
			 to develop, execute, and implement these initiatives as a part of their
			 rightful role of leadership in African-American communities and culture.
			(5)The National
			 Conference of Black Mayors has pledged to work with clergy, medical, and
			 community leaders to develop and support these initiatives on a local level and
			 to help them to continue to develop a policy agenda leading to the elimination
			 of HIV/AIDS.
			(6)The National
			 Caucus of Black State Legislators pledged to take the initiatives herein to
			 their body and develop plans of action for Black State Legislators to work with
			 local clergy, health departments, and CBOs to adopt and implement these
			 initiatives on a national level.
			(7)At their April
			 2008 annual meeting, the National Policy Alliance (NPA), consisting of the
			 Joint Center For Political and Economic Studies (secretariat) and the National
			 Black Caucus of School Board Members, National Black Caucus of Local Elected
			 Officials; the Judicial Council of the National Bar Association; the National
			 Association of Black County Officials; Blacks in Government and the CBC; NCBM;
			 WCM, voted unanimously to support, endorse, and encourage the passage of the
			 National Black Clergy for the Elimination of
			 HIV/AIDS Act and to organize their respective members to endorse
			 and support the passage of this bill.
			(8)The World
			 Conference of Black Mayors has ratified its support of these initiatives and
			 legislation, and pledged to assist the clergy to take them
			 internationally.
			(9)The National Black
			 Leadership Commission on AIDS, the Balm in Gilead, and the Black AIDS Institute
			 have been recognized by the clergy for their tradition and history of service
			 and will work with clergy to conduct community and policy development, linkages
			 to local departments of health and other services, infrastructure development,
			 education media, and fund development activities.
			(10)Bishop T.D. Jakes
			 of the Potters House in Dallas, Texas, and Rev. Calvin O. Butts of the
			 Abyssinian Baptist Church in Harlem, New York, and chairman of the National
			 Black Leadership Commission on AIDS have been recognized as the organizers of
			 this group and will help guide and lead the development efforts of fellow
			 clergy through this process.
			(11)The National
			 Conclave on HIV/AIDS for Black Clergy calls upon the President, Congress, and
			 corporate America to declare the HIV/AIDS crisis in the African-American
			 community a public health emergency.
			(12)The Black clergy
			 will aggressively seek to have every person under the sphere of their influence
			 tested for HIV in order to know the person’s status.
			(13)The Black clergy
			 will promote HIV/AIDS awareness to insure that all Black clergy serving in
			 their denominations and other congregations are equipped to address issues
			 related to this disease in a factual and scientifically sound manner.
			(14)The Black clergy
			 will use the ABC/D model as a behavioral guideline for prevention
			 initiatives:
				(A)A–Abstain.
				(B)B–Be
			 Faithful.
				(C)C–Use
			 Condoms.
				(D)D–Don’t Engage in
			 Risky Behaviors.
				4.Definitions
			 applicable throughout ActIn
			 this Act, the terms HIV and HIV/AIDS have the
			 meanings given to such terms in section 2688 of the Public Health Service Act
			 (42 U.S.C. 300ff–88).
		IDepartment of
			 Health and Human Services
			100.DefinitionIn this title, the term
			 Secretary means the Secretary of Health and Human Services.
			AOffice of Minority
			 Health
				101.Services to reduce
			 HIV/AIDS in African-American community
					(a)In
			 generalFor the purpose of
			 reducing HIV/AIDS in the African-American community, the Secretary, acting
			 through the Director of the Office of Minority Health, may make grants to
			 public health agencies and faith-based organizations to conduct—
						(1)outreach
			 activities related to HIV/AIDS prevention and testing activities;
						(2)HIV/AIDS
			 prevention activities; and
						(3)HIV/AIDS testing
			 activities.
						(b)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $50,000,000 for fiscal year 2010, and such sums as may be
			 necessary for fiscal years 2011 through 2014.
					BSubstance Abuse
			 and Mental Health Services Administration 
				111.Grants for
			 substance abuse and mental health services to public health agencies and
			 faith-based organizations
					(a)In
			 generalThe Secretary, acting though the Administrator of the
			 Substance Abuse and Mental Health Services Administration, may make grants to
			 public health agencies and faith-based organizations to—
						(1)conduct HIV/AIDS
			 and sexually transmitted disease outreach, prevention, and testing activities
			 that are targeted to the African-American community; and
						(2)in connection with
			 such activities, provide substance abuse testing and mental health services to
			 members of such community.
						(b)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $100,000,000 for fiscal year 2010, and such sums as may be
			 necessary for fiscal years 2011 through 2014.
					112.Services for
			 HIV/AIDS affected youth who are separated from their families
					(a)In
			 generalThe Secretary, acting
			 through the Administrator of the Substance Abuse and Mental Health Services
			 Administration, may make grants to faith- and community-based organizations to
			 provide family reunification services, mental health counseling, HIV/AIDS and
			 sexually transmitted disease testing, and substance abuse testing and treatment
			 to youth who—
						(1)(A)have run away from
			 home;
							(B)are homeless; or
							(C)reside in a detention center or foster
			 care; and
							(2)are HIV positive
			 or at risk for HIV/AIDS, including young men who have sex with men.
						(b)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $5,000,000 for fiscal year 2010, and such sums as may be
			 necessary for fiscal years 2011 through 2014.
					CCenters for
			 Disease Control and Prevention
				121.Public health
			 intervention and prevention activities
					(a)In
			 generalFor the purpose of
			 reducing HIV/AIDS, sexually transmitted diseases, tuberculosis, and viral
			 hepatitis in African-American communities, the Secretary, acting through the
			 Director of the Centers for Disease Control and Prevention, may make grants to
			 faith-based organizations for public health intervention and prevention
			 activities, including the use of rapid testing in traditional and
			 nontraditional settings to increase the number of individuals who know their
			 status at the point of care and are put into treatment.
					(b)PartnershipsIn
			 carrying out this section, the Secretary shall encourage grantees to enter into
			 partnerships with public health agencies.
					(c)Authorization of
			 appropriationsTo carry out
			 this section, there are authorized to be appropriated $100,000,000 for fiscal
			 year 2010, and such sums as may be necessary for fiscal years 2011 through
			 2014.
					122.HIV/AIDS
			 prevention and education
					(a)Prevention
			 activitiesThe Secretary,
			 acting through the Director of the Centers for Disease Control and Prevention,
			 shall expand and intensify HIV/AIDS prevention activities in African-American
			 communities. Such activities—
						(1)shall be targeted
			 to specific populations;
						(2)shall be
			 comprehensive and accurately based on science and research;
						(3)shall include
			 information on abstinence, the proper use of condoms, risks associated with
			 unprotected sex, and the value of sexual delay particularly among young
			 adolescents and teenagers.
						(b)EducationThe
			 Secretary, acting through the Director of the Centers for Disease Control and
			 Prevention, shall expand and intensify HIV/AIDS educational activities
			 targeting Black women, youth, and men who have sex with men.
					(c)CoordinationThe
			 Secretary shall carry out this section in coordination with public schools of
			 all levels, Black organizations, historically Black colleges and universities,
			 and faith-based organizations and institutions.
					(d)Authorization of
			 appropriationsTo carry out
			 this section, there are authorized to be appropriated $100,000,000 for fiscal
			 year 2010, and such sums as may be necessary for fiscal years 2011 through
			 2014.
					123.Building
			 capacity of communities
					(a)In
			 generalThe Secretary, acting
			 through the Director of the Centers for Disease Control and Prevention, shall
			 expand funding to eligible entities to build the capacity of African-American
			 communities to respond to HIV/AIDS.
					(b)EmphasisIn
			 carrying out this section, the Secretary shall emphasize the provision of
			 funding for policy development, education, technical assistance, and
			 training—
						(1)to national and
			 local faith-based organizations; and
						(2)to organizations such as the National Black
			 Leadership Commission on AIDS, the Black AIDS Institute, the Balm In Gilead,
			 the Institute of Church Administration and Management of the
			 Interdenominational Theological Center, and historically Black colleges and
			 universities.
						(c)DefinitionIn
			 this section, the term eligible entity means a national or
			 community-based organization with a history and tradition of service to
			 African-American communities.
					(d)Authorization of
			 appropriationsTo carry out
			 this section, there are authorized to be appropriated $25,000,000 for fiscal
			 year 2010, and such sums as may be necessary for fiscal years 2011 through
			 2014.
					124.National media
			 outreach campaign
					(a)In
			 generalThe Secretary, acting
			 through the Director of the Centers for Disease Control and Prevention, shall
			 implement a national media outreach campaign that urges all sexually active
			 individuals to be tested for and know their HIV/AIDS status.
					(b)RequirementsThe
			 national media outreach campaign under this section shall—
						(1)be science-driven
			 and targeted to African-American men, women, and youth; and
						(2)give special
			 emphasis to Black women and men who have sex with men.
						(c)Coordination;
			 consultationThe Secretary shall carry out this section—
						(1)in coordination with Black media outlets
			 for print, electronic, and Web-based media and Black media associations,
			 including the National Association of Black Owned Broadcasters and the National
			 Newspaper Publishers Association; and
						(2)in consultation
			 with an advisory board including representatives of the National Medical
			 Association, faith leaders, elected and appointed officials, social marketing
			 experts, and business and community stakeholders.
						(d)Authorization of
			 appropriationsTo carry out
			 this section, there are authorized to be appropriated $10,000,000 for fiscal
			 year 2010, and such sums as may be necessary for fiscal years 2011 through
			 2014.
					DNational
			 Institutes of Health 
				131.Research to
			 develop behavioral strategies to reduce transmission of HIV/AIDS
					(a)In
			 generalThe Secretary, acting
			 through the Director of the National Institutes of Health, may conduct or
			 support culturally competent research to develop evidence-based behavioral
			 strategies to reduce the transmission of HIV/AIDS within the African-American
			 community.
					(b)PriorityIn
			 carrying out this section, the Secretary shall prioritize research that focuses
			 on populations within the African-American community that are at increased risk
			 for HIV/AIDS, including—
						(1)men who have sex
			 with men; and
						(2)women.
						(c)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $10,000,000 for fiscal year 2010, and such sums as may be
			 necessary for fiscal years 2011 through 2014.
					132.Study of
			 biological and behavioral factors
					(a)In
			 generalThe Secretary, acting
			 through the Director of the National Center on Minority Health and Health
			 Disparities, may make grants for—
						(1)the study of
			 biological and behavioral factors that lead to increased HIV/AIDS prevalence in
			 the African-American community, to be conducted by researchers with a history
			 and tradition of service to Black communities; and
						(2)behavioral and
			 structural network research and interventions, in collaboration with other
			 institutes and centers of the National Institutes of Health, indigenous faith
			 and national and community-based organizations with a history and tradition of
			 conducting such research for Black communities, with a special emphasis on
			 Black women and Black men who have sex with men.
						(b)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $100,000,000 for fiscal year 2010, and such sums as may be
			 necessary for fiscal years 2011 through 2014.
					EHealth Resources
			 and Services Administration
				141.Health care
			 professionals treating individuals with HIV/AIDSPart E of title VII of the Public Health
			 Service Act (42 U.S.C. 294n et seq.) is amended by adding at the end the
			 following:
					
						3Health care
				professionals treating individuals with HIV/AIDS
							175.Better care for
				individuals with HIV/AIDS
								(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration and in consultation with the
				African-American church community, may award grants for any of the
				following:
									(1)Development of
				curricula for training primary care providers in HIV/AIDS prevention and
				care.
									(2)Training health
				care professionals with expertise in HIV/AIDS to provide care to individuals
				with HIV/AIDS.
									(3)Development by
				grant recipients under title XXVI and other persons of policies for providing
				culturally relevant and sensitive treatment to individuals with HIV/AIDS, with
				particular emphasis on treatment to African-Americans and children with
				HIV/AIDS.
									(4)Development and
				implementation of programs to increase the use of telemedicine to respond to
				HIV/AIDS-specific health care needs in rural and minority communities, with
				particular emphasis given to medically underserved communities and the southern
				States.
									(5)Creation of faith-
				and community-based certification programs for providers in HIV/AIDS care and
				support services.
									(6)Establishment of
				comfort care centers that provide mental, emotional, and psycho-social
				counseling for people with HIV/AIDS and implement additional protocols to be
				carried out in the centers that address the needs of children and young adults
				who are infected with the disease and are transitioning from childhood to
				adulthood.
									(7)Incentive payments
				to health care providers supported by the Health Resources and Services
				Administration to implement HIV/AIDS testing consistent with the guidelines
				issued in 2006 by the Centers for Disease Control and Prevention entitled
				Revised Recommendations for HIV Testing of Adults, Adolescents, and
				Pregnant Women in Health-Care Settings.
									(b)DefinitionIn
				this section, the term HIV/AIDS has the meaning given to such term
				in section 2688.
								(c)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated $120,000,000 for fiscal
				year 2010, and such sums as may be necessary for fiscal years 2011 through
				2014.
								.
				FMiscellaneous
			 
				151.Report on
			 impact of HIV/AIDS in the African-American Community
					(a)In
			 generalThe Secretary shall
			 submit to the Congress and the President an annual report on the impact of
			 HIV/AIDS in the African-American community.
					(b)ContentsThe
			 report under
			 subsection (a) shall include information
			 on the—
						(1)progress that has
			 been made in reducing the impact of HIV/AIDS in such community;
						(2)opportunities that exist to make additional
			 progress in reducing the impact of HIV/AIDS in such community;
						(3)challenges that
			 may impede such additional progress; and
						(4)Federal funding
			 necessary to achieve substantial reductions in HIV/AIDS in the African-American
			 community.
						152.Study on status
			 of HIV/AIDS epidemic among African-Americans
					(a)In
			 generalThe Secretary of
			 Health and Human Services shall—
						(1)seek to enter into an agreement with the
			 Institute of Medicine to document, in collaboration with the W. Montague
			 Cobb/NMA Health Institute and other Black policy organizations, all aspects of
			 the HIV/AIDS epidemic among African-Americans, including the role that
			 historical racial or ethnic barriers play in sustaining the epidemic among
			 African-Americans;
						(2)submit a report to
			 the President, the Director of the Office of National AIDS Policy Coordination,
			 the Director of the White House Domestic Policy Council, the Director of White
			 House Office of Faith-Based and Neighborhood Partnerships, key Federal
			 agencies, and the relevant committees of the Congress on the status of the
			 HIV/AIDS epidemic among African-Americans in the United States; and
						(3)include in such
			 report—
							(A)specific
			 recommendations on the implementation of Federal policies to reduce the burden
			 of HIV/AIDS in the African-American community; and
							(B)a special focus on
			 the Black clergy and the church as a unique resource in the African-American
			 community.
							(b)Authorization of
			 appropriations
						(1)In
			 generalTo carry out this section, there is authorized to be
			 appropriated $2,000,000 for each of fiscal years 2010 and 2011.
						(2)Special
			 ruleOf the amount of funds appropriated to carry out this
			 section for a fiscal year—
							(A)45 percent shall
			 be allocated to the Institutes of Medicine pursuant to the agreement entered
			 into under subsection (a)(1);
							(B)45 percent shall
			 be allocated to the W. Montague Cobb/NMA Health Institute pursuant to such
			 agreement; and
							(C)10 percent shall
			 be allocated for administrative costs and other activities under this
			 section.
							IIMiscellaneous
			 
			201.Sense of
			 Congress on National Black Clergy HIV/AIDS Awareness SundayIt is the sense of the Congress that—
				(1)there should be
			 established a National Black Clergy HIV/AIDS Awareness Sunday on which the
			 Congress and the President call on members of the Black clergy—
					(A)to become involved
			 at the local community level in HIV/AIDS testing, policy, and advocacy;
					(B)to discuss the
			 HIV/AIDS epidemic with their congregations and the community at-large;
			 and
					(C)to urge members of
			 their congregations to reduce risk factors, practice safe sex and other
			 preventive measures, be tested for HIV/AIDS, and seek care when appropriate;
			 and
					(2)an appropriate Sunday should be selected
			 for this occasion.
				202.Sense of
			 Congress on Federal agencies with responsibility for preventing, testing for,
			 and treating HIV/AIDSIt is
			 the sense of the Congress that all Federal agencies with a responsibility for
			 preventing, testing for, and treating HIV/AIDS should—
				(1)adopt policies for
			 prevention, testing, and treatment that are consistent with the guidelines
			 issued in 2006 by the Centers for Disease Control and Prevention, entitled
			 Revised Recommendations for HIV Testing of Adults, Adolescents, and
			 Pregnant Women in Health-Care Settings; and
				(2)begin a systemic,
			 aggressive approach to implementing voluntary, routine testing as part of all
			 health exams, including in emergency rooms, clinics, and private physician
			 offices.
				203.Sense of
			 Congress on Federal Bureau of Prisons procedures for inmates with
			 HIVIt is the sense of the
			 Congress that the Federal Bureau of Prisons should implement procedures
			 for—
				(1)voluntary HIV
			 testing as a routine component of inmate care; and
				(2)referral to care
			 as a routine component of release planning for inmates with HIV/AIDS, including
			 referral to community-based care and faith-based institutions.
				
